                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SHANNON SZUSZALSKI

              Plaintiff,

v.                                                          No. CV 19-250 RB/CG

RUDY FIELDS, et al.

              Defendants.

                           ORDER VACATING MOTION HEARING

       THIS MATTER is before the Court after conferring with counsel. On August 13,

2019, the Court ordered counsel to submit a Joint Status Report outlining the remaining

discovery disputes in preparation for the September 9, 2019 Motion Hearing. (Doc. 63).

The parties submitted their four-page Joint Status Report on September 5, 2019. (Doc.

78). The same day, Plaintiff submitted a 47-page Reply in support of their Motion to

Compel, (Doc. 60). (Doc. 79). In the Reply, Plaintiff identified additional discovery

disputes that were not identified in the parties’ previously-filed Joint Status Report. See

(Doc. 79).

       The Court held a status conference on September 6, 2019 to discuss the

inconsistencies between the discovery disputes enumerated in the parties’ Joint Status

Report, including Sandoval County Defendant’s “exceptions,” and those listed in

Plaintiff’s Reply. At the status conference, the parties were unable to clarify the

remaining discovery disputes. In light of the recently filed briefing, the parties’

statements at the status conference, and the Court’s concerns regarding the parties’

ability to adequately present the issues for argument at the hearing, the Motion Hearing

scheduled for Monday, September 9, 2019 at 8:30a.m. is hereby VACATED.
      IT IS FURTHER ORDERED that the parties shall submit an Amended Joint

Status Report by Thursday, September 12, 2019. The parties shall meet and confer by

telephone or in person to prepare the Joint Status Report. The Joint Status Report shall

enumerate each remaining discovery dispute with reference to the discovery requested.

The Joint Status Report must specify a legal or factual basis for each objection and

shall list all efforts and communications made to retrieve the requested discovery.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
